FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54897 Fern Holdings Corp. (Exact name of registrant as specified in its charter) Delaware 30-1749642 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) c/o Samir Masri CPA Firm P.C., 175 Great Neck Road, Suite 403, Great Neck, NY 11021 (Address of principal executive offices) (516) 466-6257 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated file.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o . APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNoo . APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,000,000 shares of common stock, par value $.0001 per share, outstanding as of November 18, 2013. FERN HOLDINGS CORP. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 1 Balance Sheet as of September 30, 2013 (Unaudited) and March 31, 2013 2 Statement of Operations (Unaudited) for the Six and ThreeMonths Ended September 30, 2013, the Period from August 29, 2012 (Inception) to September 30, 2012 and for the Period from August 29, 2012 (Inception) to September 30, 2013 3 Statement of Stockholder's Deficiency for the Period from August 29, 2012 (Inception) to September 30, 2013 (Unaudited) 4 Statement of Cash Flows (Unaudited) for the Six Months EndedSeptember 30, 2013,the Period fromAugust 29, 2012 (Inception) to September 30, 2012and for the Period from August 29, 2012 (Inception) to September 30, 2013 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended September 30, 2013 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission on July 16, 2013. 1 FERN HOLDINGS CORP. (A Development Stage Company) BALANCE SHEET September 30, 2013 March 31, 2013 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S DEFICIENCY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Loan payable - related party - Note payable - related party - Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDER'S DEFICIENCY: Preferred stock, $.0001 par value; 10,000,000 shares authorized;none issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized; 5,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit during the development stage ) ) Total Stockholder's Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See accompanying notes to the financial statements. 2 FERN HOLDINGS CORP. (A Development Stage Company) STATEMENT OF OPERATIONS (Unaudited) For The Six Months Ended For The Three MonthsEnded From August 29, 2012 (Inception) to Cumulative From August 29, 2012 (Inception) to September 30, 2013 September 30, 2013 September 30, 2012 September 30, 2013 REVENUES $
